Title: To John Adams from James McHenry, 25 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 25 June 1799

I have the honour to annex a list of names of candidates for officers in the army, and to request, if approved, your sanction to inform the gentlemen of their respective appointments.
As the record of candidates from Virginia affords but one mate, and there are required four, for the 8th and 9th Regiments, I have been obliged to select gentlemen whose pretensions being for a higher grade it is probable will not accept. Perhaps in such a case you may deem it proper to authorise me to make provisional appointments.
I have the honour to be with the greatest respect, Sir, your most obt / & hble st.

James McHenry